DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 25 objected to because of the following informalities:  The claim ends with a semicolon rather than a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-18, 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hobbs, U.S. Patent 2,351,209 in view of Dickens et al., U.S. Patent 4,094,110.
Regarding claim 13, Hobbs discloses a composite panel structure comprising: a panel having a predefined curvature (Fig. 6), the panel having a generally rectangular shape with a curvature, such that the panel has a convex outer surface and a concave inner surface with a set of side edge regions (region near 32 and 33) and a set of end edge regions (upper and lower end regions); the panel comprising at 
Regarding claim 14, Hobbs discloses a composite panel structure but does not specifically disclose wherein the mineral wool slab has a density within the range of 70 to 180 kg/m3.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a mineral wool material having a density within the given range for an effective amount of thermal insulation in the building panel, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233  
Regarding claim 15, Hobbs discloses a composite panel structure but does not specifically disclose wherein the mineral wool slab has a density of approx. 90 kg/m3.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a mineral wool material having a density within the given range for an effective amount of thermal insulation in the building panel, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233  
Regarding claim 16, Hobbs in view of Dickens, as modified, discloses a composite panel structure wherein the first strips and the second strips are arranged substantially parallel to each other on the convex outer surface and the concave inner surface, respectively (see Dickens Fig. 5, for example).  
Regarding claim 17, Hobbs in view of Dickens, as modified, discloses a composite panel structure wherein the strips each extend on the respective outer and inner surfaces between end edges of the end edge regions (see Dickens Fig. 5, for example; the strips extend the entire height).
Regarding claim 18, Hobbs in view of Dickens, as modified, discloses a composite panel structure wherein the strips are metal strips (Dickens col. 1, line 37).  
Regarding claim 21, the prior art, as modified, discloses a composite panel structure having a mineral wool sheathed in metal strips, but does not specifically disclose wherein the at least one mineral wool fibre slab comprises a plurality of mineral wool fibre slabs provided in succession, and each strip straddles all of the mineral wool fibre slabs.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the mineral wool within the panels in the form of strips for a simplified and versatile assembly, and each metal strip straddles all of the mineral wool fibre slabs to negate seems within the panel through which moisture could pass and for a stronger composite assembly of the panel as a whole.
Regarding claim 22, Hobbs discloses a composite structure wherein the panel is provided with a predefined curvature, which is essentially a half-span of a building structure (see Fig. 1).  
Regarding claim 23, Hobbs discloses a building structure comprising a plurality of panels according to claim 13 (see Fig. 1).  
Regarding claim 24, the prior art, as modified, discloses a panel comprising the steps of: providing a panel with a predefined curvature (Hobbs Fig. 6); and placing one or more of the plurality of first strips in the panel form (strips of Dickson; col. 1, lines 32-39)and then adhesively fixing (Dickens, abstract) the at least one mineral fibre slab to the one or more of the plurality of first strips by placing the at least one mineral fibre slab in the panel form; and then providing a layer of adhesive (Dickens abstract) onto the inner surface of the at least one slab; and then - placing one or more of the plurality of second strips in the panel form such that the one or more of the plurality of second strips become .
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hobbs, U.S. Patent 2,351,209 in view of Dickens et al., U.S. Patent 4,094,110 and Busick, U.S. Patent 4,625,472.
Regarding claim 19, the prior art discloses a composite panel structure having metal strips, but does not specifically disclose wherein the metal strips are made of thin steel sheets.  Busick teaches steel utilized in a paneling of a dome structure (col. 3, lines 44-47).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a steel for the metal strips as steel is a widely used and flexible material, depending on the thickness.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hobbs, U.S. Patent 2,351,209 in view of Dickens et al., U.S. Patent 4,094,110 and Sibley et al., U.S. Patent 2,180,373.
Regarding claim 18, the prior art discloses a composite structural panel having metal strips, but does not specifically disclose wherein the metal strips are galvanised.  Sibley teaches it is known in a structural panel to utilize a galvanized steel (col. 1, lines 16-17).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a galvanized metal to protect the layer from the elements.
Claims 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hobbs, U.S. Patent 2,351,209 in view of Dickens et al., U.S. Patent 4,094,110 and Henn, U.S. Patent Application Publication 2009/0324871.
Regarding claim 25, the prior art discloses a panel but does not specifically disclose it is further comprising: providing a counter form with a curvature shape congruently shaped relative to the predefined curvature of the panel form; and positioning the counter form against the innermost surface of the panel.  Henn teaches use of a counter form in the production of a building panel (paragraph 19).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a counter form in the production of the panels as it is common to do so in the production of a three dimensional element.
Regarding claim 26, the prior art, as modified, discloses a panel but does not specifically disclose further comprising biasing the counter form against the panel form to clamp the first and second strips against the at least one mineral wool fibre slab while the adhesive is curing.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that once the counter form is utilized the two sides of the panel and its components would be biased toward one another, thereby clamping the components together.
Regarding claim 27, the prior art, as modified, discloses a panel but does not specifically disclose wherein the panel form is a negative form with a predefined concave curvature.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the form would be a negative form in order to establish the desired panel curvature.
Regarding claim 28, the prior art, as modified, discloses a panel but does not disclose wherein the panel form is a positive form with a predefined convex curvature.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the form would be a positive form in order to establish the desired panel curvature.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISELE D FORD whose telephone number is (571)270-7326. The examiner can normally be reached M-T,Th-F 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GISELE D. FORD
Examiner
Art Unit 3633



/GISELE D FORD/Examiner, Art Unit 3633